STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re GAINES/SCHUG/MILLER, Minors.                                  August 14, 2018

                                                                    No. 341878
                                                                    Calhoun Circuit Court
                                                                    Family Division
                                                                    LC No. 2013-000548-NA


Before: MURPHY, P.J., and GLEICHER and LETICA, JJ.

PER CURIAM.

        The circuit court terminated respondent-mother’s rights to her four children because she
and her boyfriend abused, tortured, and starved her young son. Respondent contends that the
termination of her rights was unconstitutional. Her claim lacks any arguable merit and we
affirm.

                                       I. BACKGROUND

        The Department of Health and Human Services (DHHS) took respondent’s four children
into care on an emergency basis after her four-year-old son, MG, was hospitalized on the verge
of death, showing signs of severe physical abuse. MG also suffered from malnutrition,
dehydration, and hypothermia. The serious abuse led to the development of gangrene on the tips
of MG’s toes, impairing his ability to walk, and has caused lasting cognitive and emotional
disabilities.

        Respondent’s other children also showed signs of neglect and malnutrition and were
infested with lice. Respondent’s eldest daughter, RG, described acts of physical and sexual
abuse against the children. RG asserted that she and MG were forced to fight each other as
punishment and were often locked in a closet for long periods of time. During a home
inspection, a Child Protective Services investigator found human waste inside a closet,
supporting the child’s allegations.

        Despite the severity of the children’s conditions and despite that respondent was then in
jail awaiting trial on first-degree child abuse charges, the court ordered the DHHS to provide
services toward reunification. Respondent participated in services that were available at the jail,
which were not necessarily services that would rectify the conditions that led to the removal of
her children.



                                                -1-
        Nine months later, the court finally conducted a termination hearing. Respondent blamed
her mistreatment of her children on her boyfriend, Isaac Miller. She claimed that she beat and
starved her children to avoid being beaten by Miller. Respondent’s mother also blamed
respondent’s behavior on Miller, noting that respondent had successfully participated in services
to retain custody of her eldest two children in 2013. Ultimately, the court terminated
respondent’s rights to all of her children pursuant to MCL 712A.19b(3)(b), (g), (j) and (k),
stating, “this is one of the most severe cases of abuse that this Court has encountered in close to
20 years working with children.” While this appeal was pending, respondent pleaded no contest
to one count of first-degree child abuse and was sentenced to 25 to 50 years’ imprisonment.1

                                          II. ANALYSIS

        Respondent contends that the circuit court violated her constitutional right to parent her
children by terminating her parental rights despite evidence that she could be rehabilitated and
that the abuse was caused by Miller’s presence in the home. Respondent further asserted in her
April 23, 2018 appellate brief that it was in the best interest of her children to remain in a
wardship while she was incarcerated but that they should be returned to her care upon her
release.

        Parents have a fundamental constitutional right “in the companionship, care, custody, and
management of their children.” In re Sanders, 495 Mich 394, 409; 852 NW2d 524 (2014)
(quotation marks and citations omitted). The parent’s rights do “not evaporate simply because
they have not been model parents or have lost temporary custody of their child to the State.”
Santosky v Kramer, 455 US 745, 753; 102 S Ct 1388; 71 L Ed 2d 599 (1982). However, “[a]
parent’s right to control the custody and care of her children is not absolute, as the state has a
legitimate interest in protecting ‘the moral, emotional, mental, and physical welfare of the minor’
and in some circumstances ‘neglectful parents may be separated from their children.’ ” Sanders,
495 Mich at 409-410, quoting Stanley v Illinois, 405 US 645, 652; 92 S Ct 1208; 31 L Ed 2d 551
(1972). To protect both the rights of the parents and the children, “all parents ‘are
constitutionally entitled to a hearing on their fitness before their children are removed from their
custody.’ ” Id. at 412, quoting Stanley, 405 US at 658.

        Respondent pleaded no contest at the adjudication, admitting parental unfitness and
allowing the court to take jurisdiction over her children. Thereafter, the court could terminate
respondent’s parental rights if it found “by clear and convincing evidence” the existence of at
least one statutory ground for termination under MCL 712A.19b(3). In re Trejo, 462 Mich 341,
355; 612 NW2d 407 (2000). Here, the court found termination supported by four statutory
grounds. Respondent does not challenge the evidentiary support for those factors. Accordingly,
the court was required to terminate respondent’s parental rights if it determined “that termination
of parental rights is in the child’s best interests.” MCL 712A.19b(5).




1
 See  (accessed July
25, 2018).


                                                -2-
        Respondent admits that the court had grounds to take jurisdiction over her children given
her incarceration on child abuse charges. However, she contends that termination of her parental
rights was “hasty” and was not in her children’s best interests because “she was presumed
innocent, and could have been acquitted of those charges.” This point is moot as respondent has
since pleaded no contest to first-degree child abuse and will be imprisoned until her children are
adults.

        Respondent contends that she is capable of rehabilitation, negating the court’s best-
interest determination. As evidence of this, respondent emphasizes that her children were
removed from her care in 2013 based on domestic violence in the home and that she regained
custody after successfully completing services. The DHHS has a duty to provide services to
reunify a parent and child absent extenuating circumstances. The parent has a commensurate
duty to participate in and benefit from the services offered. In re Frey, 297 Mich App 242, 248;
824 NW2d 569 (2012). Respondent did not truly benefit from the services provided in the 2013
case. Although respondent temporarily avoided relationships marred by domestic violence, she
entered a relationship with Miller that was far worse. Not only did respondent fall victim yet
again to violence at the hands of her partner, she allowed that partner to physically and sexually
abuse her children. And respondent physically abused, neglected, and tortured her own children.
Respondent’s challenge is therefore completely without merit.

        Respondent’s constitutional right to parent her children does not outweigh her children’s
right to be free from life-threatening abuse at their mother’s hands. Respondent has not
established that the court violated her rights by protecting her children.

       We affirm.



                                                            /s/ William B. Murphy
                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Anica Letica




                                               -3-